McMahan, J.
— Appellees recovered judgment against appellant for damages on account of the death of a hog which was being transported by appellant as a common carrier. The complaint alleges that the hog died by reason of appellant’s negligence.
The only error assigned is that the court erred in overruling appellant’s motion for a new trial, the specifications of which are: (1) That the decision is not sustained by sufficient evidence; (2) that the decision is contrary to law; and (3) in the admission of certain evidence.
Appellees insist that no question is presented by appellant’s brief for our consideration, and in support of this contention cite a large number of authorities including Leach v. State (1912), 177 Ind. 234, 240, 97 N. E. 792, and Provident, etc., Ins. Co. v. Wolf (1907), 168 Ind. 690, 704, 80 N. E. 26, 120 Am. St. 395. It is not necessary for us to set out appellees’ contention or the manner in which appellant has attempted to present the questions. It is sufficient to say that we are not at liberty to disregard appellees’ contention nor the law as decided by the Supreme Court.
On the authority of the cases cited, the judgment is affirmed.